Citation Nr: 1517487	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the loss of sense of smell.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 and from October 2007 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2011 rating decision denied entitlement to service connection for asthma, allergic rhinitis/hay fever, loss of sense of smell, sinus headaches, and cervical spine strain.  In November 2011, the Veteran provided a notice of disagreement with the service connection claims for chronic cough, loss of smell, asthma, sinus headaches, neck pain, and seasonal allergies.  The April 2013 Statement of the Case addressed the service connection claims for allergic rhinitis/hay fever, loss of sense of smell, sinus headaches, and cervical spine strain.  In an April 2013 DRO decision the Veteran was granted entitlement to service connection for asthma.  On his April 2013 substantive appeal, the Veteran specifically singularly appealed his claim for service connection for a loss of sense of smell. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Veteran contends that he developed a loss of sense of smell during his deployment in Afghanistan.  He described noticing that he could no longer smell the "bad" smells of Afghanistan (garbage, feces, oil, rot, smoke, body odor, etc.) after six months.  He also could "not usually smell food in the mess hall."  He noted that he did not miss smelling the foul odors, and assumed that the loss of smell was due to "being stuffed up all the time."  However, once he returned home, the loss of sense of smell did not improve in the following year, so he filed a claim for service connection.  He reported that his allergic rhinitis was treated with Flonase during his service in Afghanistan, and that Flonase can cause the loss of smell.  He provided an internet article that noted that one side effect of Flonase is "alteration or loss of sense of taste and/or smell."

On his October 2007 report of medical history, the Veteran reported a history of mild hay fever.  In May 2008, the Veteran reported a decreased sense of smell for the past two weeks, along with blocked sinuses.  He was treated with Flonase.  In June 2008, he sought a refill of Flonase.  On his August 2008 Post-deployment assessment, it was noted that the Veteran had been "exposed to very poor air quality for 12 months in Kabul, Afghanistan.  Should he develop chronic lung disease, he should rate VA disability upon release from active duty."  

In February 2011, the Veteran was afforded a VA examination.  The examiner noted the Veteran had allergic rhinitis for "many years dating back prior to service," which was aggravated by his environment in 2007 in Afghanistan.  On evaluation, the Veteran had some decreased sense of smell.  The examiner noted "again, most of these conditions are not documented in his medical records."  The examiner was not asked to provide a nexus opinion.  As such, the examination is inadequate for Board use, and the claim must be remanded for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2011 VA examiner, if possible, for an addendum opinion.  
Following review of the record, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that the Veteran's loss of sense of smell is a result of his active service, to include service in Afghanistan.  The examiner should address the Veteran's contention that his loss of sense of smell is a result of use of Flonase during service.  

The examiner should provide an explanation for all opinions provided. 

2.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




